Citation Nr: 1438890	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from July 1971 to July 1973, July 1983 to May 1990, and June 1990 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, Wyoming.  


FINDINGS OF FACT

1.  The earliest diagnosis of sleep apnea is in 2005, more than eight years after separation from service. 

2.  The most probative evidence of record is against a finding that the Veteran has sleep apnea causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2011. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and a friend in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.   

In a June 2014 appellant's brief, the Veteran's representative stated that the "AOJ refers to confirming a diagnosis [of sleep apnea] in 2005; however, if the confirmation was through a sleep study, this does not appear to be of record."  The Board disagrees.  An October 5, 2005 VA cardiopulmonary sleep study consult report is of record and reflects that the Veteran has sleep apnea based on the noted sleep study results.  The record reflects that the Veteran's representative had access to the electronic claims file (i.e. the representative's brief was electronically filed).  Notably, the Board does not dispute that the Veteran has a diagnosis of sleep apnea from 2005, the same time which the Veteran alleges he was diagnosed with sleep apnea.  Based on the foregoing, the Board finds that a remand for further development is not warranted.  

A VA clinical opinion was obtained in October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The opinion is predicated on a review of the STRs, VA clinical records, and the statements of the Veteran.  Adequate rationale has been provided.  (The Board acknowledges that the report reflects in box 5a that the Veteran does not have a documented sleep disorder; however, the report further reflects that the examiner stated that the Veteran does have sleep apnea diagnosed in 2005; thus, it is clear that the examiner was aware of the Veteran's diagnosis.).
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was diagnosed with sleep apnea in October 2005.  (See October 5, 2005 cardiopulmonary sleep study consult report.)  The Veteran separated from service in April 1997.  Thus, his diagnosis of sleep apnea was not until more than eight years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran contends that even though he was not diagnosed with sleep apnea in service, he had symptoms of such in service to include as early as 1993. (See July 2011 Notice of Disagreement).

In a January 2011 statement (VA Form 21-4138), the Veteran stated that his signs and symptoms of sleep apnea were present as far back as 1993.  He stated that he currently has symptoms of snoring, high blood pressure, concentration issues, occasional morning headaches, poor sleep pattern, waking up at night, and dry throat in the mornings.  He stated that the symptoms have gotten progressively worse over the years.  The Veteran's STRs are negative for any diagnosis of, or treatment for, sleep apnea.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran's STRs do reflect complaints associated with nasal difficulties, headaches, and sleep disturbances; however, these complaints, as discussed in further detail below, were noted to be related to sinusitis.  Thus, in the present case, not only is there a lack of clinical records diagnosing the Veteran with sleep apnea in service, but the STRs reflect that his symptoms in service were related to a diagnosis other than sleep apnea. 

Several Dental Patient History Reports reflect that the Veteran complained of chronic sinusitis and/or hay fever. (See April 1992, May 1992, July 1993, November 1993, January 1995, May 1996, and August 1996 reports.)

A December 1989 report of medical history reflects that the Veteran again reported sinusitis.  He denied frequent trouble sleeping.

A June 1990 supplemental history report (AF Form 2768) reflects that the Veteran denied that he had more trouble concentrating on his work than usual, denied having been troubled with mental confusion or disorientation, denied having had more fatigue than usual, and denied having been troubled with headaches,

A July 1992 STR reflects that the Veteran had sinus congestion with headache for two days.  Upon examination, he had some drainage from the nasopharyngeal area, and there was maxillary sinus tenderness, the frontal sinuses were mildly tender.

A November 1993 STR reflects that the Veteran complained of sinus pain and congestion.  Upon examination he had increased edema in the nose, and increased pressure in the maxillary sinuses, especially in the right maxillary sinus region with leaning forward.  The Veteran was assessed with sinusitis.

An April 1994 STR reflects that the Veteran complained of nasal congestion with drainage.  He was assessed with upper respiratory infection.

A December 1, 1994 STR reflects that the Veteran had a complaint of a cough, muscle aches and pains for three days.  He was assessed with the acute flu syndrome with the chest cough.

A December 15 1994 STR reflects that the Veteran works as an emergency room nurse and had complaints of flu-like symptoms for two weeks.  He complained of fever, chills, and cough productive of white sputum.  The Veteran was diagnosed with bronchitis.

A May 1995 STR reflects that the Veteran had complaints of congestion, sinus/ear pressure, and pain.  He had a fever, malaise, and a cough with white sputum.  He was assessed with sinusitis.

A November 1995 STR reflects that the Veteran had complaints of sore throat, ear pain, and swollen and painful lymph nodes.  He was assessed with an upper respiratory infection/Eustachian tube dysfunction.

A September 1996 STR from family practice/gold panel reflects the Veteran complained of one week of thick nasal drainage, frontal headache, and a scratchy throat.  The Veteran was assessed with allergic rhinitis sinusitis. 

An October 1996 STR reflects that the Veteran presented with a sinus pressure headache secondary to complaints of nasal congestion and drainage.  Upon examination, he had thick milky discharge from the edematous turbinates, and mild tenderness to palpation over the maxillary and frontal sinuses.  He was assessed with sinusitis.

The Veteran's December 1996 report of medical history for retirement purposes reflects that he reported that he had had, among other things, sinusitis, hay fever, and frequent trouble sleeping.  The physician's summary and elaboration of all pertinent data reflects that the Veteran has had sinusitis from 1985 to present, occurring every month, which is moderate to severe, and included chronic congestion.  The Veteran further reported that he has frequent trouble sleeping due to congestion from sinuses and headaches which wake him up to three times nightly.

A VA examination report from July 1997 reflects that the Veteran complained of chronic sinus problems and having trouble for 10 to 11 years which was getting progressively worse with facial pressure, congestion, teeth hurting, headaches, and occasional sneezing.  The impression was chronic maxillary sinusitis; mild chronic allergic rhinitis, and moderate right septal deflection

A 1999 VA examination report reflects that the Veteran had sinusitis for 10 to 12 years, headaches which come and go, and facial pressure.  The impression was sinusitis.  The report also reflects that the Veteran had low back night pain which he controls with Motrin.

A December 2002 VA examination report for low back pain and liver disease reflects that the Veteran did not have fatigue.

An October 2005 VA examination report for the Veteran's spine reflects that he reported that the back pain and stiffness are affecting sleep with the need to change position multiple times in the night.

A December 2007 VA examination report reflects of the Veteran reported that for the past 3 to 4 years his congestion has gradually increased and he now has pressure sensation headaches which occur under both eyes.  The Veteran reported that he had to go to work late a couple of mornings due to sinus headaches.  The Veteran also reported that when he is lying in a bed on a couch, he needs to readjust to the body position about 15 to 20 minutes due to his back pain.  He reported that whether he is on a couch or sleeping in bed at night, he wakens four to five times a night to reposition.  The Veteran reported that when he works long with an eight hour shifts, he finds it hard to sleep at night due to his back pain.

The Veteran contends that his symptoms of sleep disturbances are consistent with sleep apnea for which he was not evaluated in service.  In his November 2011 VA Form 9, the Veteran stated that there is reasonable doubt that he was correctly diagnosed in service.  He also stated "It is true that I had chronic sinusitis, I also believe the symptoms related to the misdiagnosis of sleep apnea."  The Veteran contends that sleep apnea can cause his symptoms of snoring, blood pressure, concentration difficulties, headaches, poor sleep, waking up at night, and dry throat.  

The Board disagrees with the Veteran's contention that his sleep apnea was misdiagnosed in service and that his in-service symptoms were related to sleep apnea.  In this regard, the Board notes that the Veteran denied frequent trouble sleeping in December 1989; he denied trouble concentrating in June 1990; his headaches were noted when he had sinusitis (September 1996, October 1996); his scratchy throat was when he had allergic rhinitis sinusitis; and his subsequent frequent trouble sleeping was specifically noted to be due to congestion from sinuses and headaches which wake him up nightly.  The in-service records are negative for any findings that the Veteran had frequent headaches when he did not have sinusitis, or that he had trouble sleeping or was tired during the day when he did not have sinusitis.  Moreover, the STRs are negative for any findings of snoring, or hypertension (See e.g. report of medical examination for retirement purposes which reflects blood pressure of 130/88.)

The claims file includes an October 2011 VA examination report which reflects the opinion of the examiner that it is less likely than not that the Veteran's sleep apnea incurred in, or was caused by service.  The examiner's opinion was based on the lack of documentation of signs and symptoms of sleep apnea in service, that the Veteran's headaches have been related to his sinusitis, and that the Veteran's post-service sleep disruptions due to "repositioning" cannot be directly related to his sleep apnea but may be due to his back disability.  The examiner's opinion is probative because it is based on an objective review of the STRs and also considers the Veteran's statements. 

The Veteran has medical training education and experience as a nurse.  In a statement dated in July 2011, the Veteran stated that he has had "difficulties with sleep patterns as far back as 1993 that mirror some of the obstructive sleep apnea symptoms which he currently exhibits.  While difficulty with sleep patterns and headaches may be symptoms of sleep apnea, the record does not reflect that sleep apnea would cause the Veteran's in-service symptoms of nasal drainage, sinus pressure, or ear tube dysfunction, all of which led to the in-service diagnoses of sinusitis, allergic rhinitis, and/or upper respiratory infection.  

The claims file also includes an October 2011 statement from R.S., a nurse.  He stated that he has observed signs and symptoms consistent with sleep apnea in the Veteran.  He stated that he recalls "these symptoms to be snoring, frequently dozing off on trips, waking up often during normal sleeping hours.  I have known [the Veteran] since 1990 and recall these symptoms being present as far back as 1991 or 1992 when we would go [temporary duty] or go on hunting trips."  

The Board acknowledges that R.S., as a nurse, has experience, education, and training in the medical field.  However, the Board finds that the opinion lacks significant probative value because R.S. did not discuss the Veteran's in-service and post-service diagnosis of sinusitis, the symptoms of such, and the related sinus headaches which were reported to have caused difficulty sleeping.  R.S. does not discuss why it is more likely than note that the Veteran's snoring and sleep difficulties were related to sleep apnea as opposed to chronic sinusitis which the in-service examiners diagnosed.  He also does not discuss the Veteran's reported sleep disruption due to his back pain, (i.e. the need to reposition several times a night) and how the waking up at night may affect his daytime alertness. 

The Board also notes that even though R.S. and the Veteran have medical experience, education, and training, neither has been noted to have diagnosed the Veteran with sleep apnea in the more than ten years they contend that he suffered from symptoms.  Neither has been shown to have been qualified in performing a sleep study, and neither the Veteran nor R.S. has indicated that they ever performed a sleep study on the Veteran.  Moreover, the Board notes that if the Veteran or R.S., as nurses, reasonably believed that the Veteran suffered from sleep apnea for more than 10 years prior to the 2005 diagnosis, it would have been reasonable for the Veteran to have sought medical treatment (e.g. a CPAP machine), or for R.S., as a nurse, to have recommended it.  

In addition, obstructive sleep apnea in adults is "seen primarily in middle-aged obese individuals, with male predomination."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran, a male, was 54 years of age and obese at the time of his post service 2005 diagnosis.  The Veteran was not obese in service (e.g. 181 lbs. (December 1989), 187 lbs. (January 1992), 185 lbs. (November 1995), 186 lbs. (December 1996)).  At the time of his 2005 diagnosis, the Veteran had gained more than 40 pounds since separation from service and was clinically described as obese.  (See 2001, 2002, January 2005, and October 2005 VA records.)  Not only did R. S. not discuss the Veteran's diagnoses of sinusitis, but neither R.S., nor the Veteran, has provided a rationale which considered the Veteran's obesity as it relates, if at all, to the definition of sleep apnea in Dorland's. 

The Board finds that the most probative evidence of record, the STRs and the VA clinical opinion, is against a finding that the Veteran has sleep apnea causally related to, or aggravated by, service.  The Veteran's in-service symptoms have been shown to have been related to sinusitis, upper respiratory infection, and/or allergic rhinitis.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


